Garrison, J.
(dissenting). With respect to hand tools, such as the “pin” in this case, furnished to servants for what may be termed “destructive use,” from their known liability to become impaired in the hands of him who uses them, the duty of such inspection as is incident to use is upon the user, carrying with it the duty either of discarding -an unsafe tool, if ordinary prudence so requires, pr of delivering it to the proper representative of the master, for repair, or, at least, of reporting its unsafe condition.
An injury resulting to a servant of a common master from the failure of a fellow-servant to perform his duty in these respects is admittedly not due to any neglect on the part of the master. Where servants thus neglectful have, in continued disregard of this duty, housed their tools during a temporary cessation of work, without reporting their concli-tion, so that work upon the same job is resumed with them, the negligence of the servant is not thereby terminated, but is still operative as the efficient cause of any injury that may’ result from it.
To say that this actual neglect on the part of the servant *284is transmutable, by verdict, into the theoretical neglect of the master, seems to me.to create an illogical rule, impracticable as to masters and dangerous as to servants.
I find in the facts of the present case only this negligence of a fellow-servant, and 'vote to reverse the judgment.
For affirmance—Ti-ie Chancellor, Chiee Justice, Van Syckel, Fort, Garretson, Hendrickson, Pitney, Swayze,' Bogert, Vroom. 10.
For reversal—Garrison, Vredenburgit. 2.